Case 7:21-cv-05495-NSR Document 20 Filed 09/03/21 Page 1 of 3
               Case 7:21-cv-05495-NSR Document 20 Filed 09/03/21 Page 2 of 3




UNITED STATES DISTRICT COURT                                                    Rev. Jan. 2012
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x


                                                                 CIVIL CASE DISCOVERY PLAN
                                    Plaintiff(s),                AND SCHEDULING ORDER
          - against -


                                     Defendant(s).               __ cv ____ (NSR)
-------------------------------------------------------------x

 This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with counsel,
pursuant to Fed. R. Civ. P. 16 and 26(f):

 1.       All parties [consent] [do not consent] to conducting all further proceedings before a
          Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
          are free to withhold consent without adverse substantive consequences. (If all parties
          consent, the remaining paragraphs of this form need not be completed.)

 2.       This case [is] [is not] to be tried to a jury.

 3.       Joinder of additional parties must be accomplished by

 4.       Amended pleadings may be filed until _                            _

 5.       Interrogatories shall be served no later than--------� and responses thereto
          shall be served within thirty (30) days thereafter. The provisions of Local Civil Rule 33.3
          [shall] [shall not] apply to this case.

 6.       First request for production of documents, if any, shall be served no later than


 7.      Non-expert depositions shall be completed by

          a.       Unless counsel agree otherwise or the Court so orders, depositions shall not be held
                   until all parties have responded to any first requests for production of documents.

          b.       Depositions shall proceed concurrently.

          c.       Whenever possible, unless counsel agree otherwise or the Court so orders, non-party
                   depositions shall follow party depositions.
         Case 7:21-cv-05495-NSR Document 20 Filed 09/03/21 Page 3 of 3




8.     Any further interrogatories, including expert interrogatories, shall be served no later than


9.     Requests to Admit, if any, shall be served no later than __________

10.    Expert reports shall be served no later than __________

11.    Rebuttal expert reports shall be served no later than ----------

12.    Expert depositions shall be completed by _________

13.    Additional provisions agreed upon by counsel are attached hereto and made a part hereof.

14.    ALL DISCOVERY SHALL BE COMPLETED BY ----------

15.    Any motions shall be filed in accordance with the Court's Individual Practices.

16.    This Civil Case Discovery Plan and Scheduling Order may not be changed without leave of
       Court (or the assigned Magistrate Judge acting under a specific order of reference).

17.    The Magistrate Judge assigned to this case is the Hon. __________

18.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
       Order consistent therewith.

19.    The next case management conference is scheduled for __________, at
       -----. (The Court will set this date at the initial conference.)




SO ORDERED.

Dated: White Plains, New York



                                                    Nelson S. Roman, U.S. District Judge
